Name: Commission Implementing Regulation (EU) 2016/1346 of 8 August 2016 extending the definitive anti-dumping duty imposed by Council Implementing Regulation (EU) No 1008/2011, as amended by Council Implementing Regulation (EU) No 372/2013, on imports of hand pallet trucks and their essential parts originating in the People's Republic of China to imports of slightly modified hand pallet trucks originating in the People's Republic of China
 Type: Implementing Regulation
 Subject Matter: competition;  international trade;  mechanical engineering;  trade;  Asia and Oceania
 Date Published: nan

 9.8.2016 EN Official Journal of the European Union L 214/1 COMMISSION IMPLEMENTING REGULATION (EU) 2016/1346 of 8 August 2016 extending the definitive anti-dumping duty imposed by Council Implementing Regulation (EU) No 1008/2011, as amended by Council Implementing Regulation (EU) No 372/2013, on imports of hand pallet trucks and their essential parts originating in the People's Republic of China to imports of slightly modified hand pallet trucks originating in the People's Republic of China THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Regulation (EU) 2016/1036 of the European Parliament and of the Council of 8 June 2016 on protection against dumped imports from countries not members of the European Union (1) (the basic Regulation), and in particular to Articles 13(3) and 14(5)) thereof, Whereas: 1. PROCEDURE 1.1. Previous investigations and existing measures (1) In July 2005, by Regulation (EC) No 1174/2005 (2) the Council imposed a definitive anti-dumping duty on imports of hand pallet trucks and their essential parts originating in the People's Republic of China (the PRC). The measures consisted of an ad valorem anti-dumping duty ranging between 7,6 % and 46,7 % (the original anti-dumping measures). (2) In July 2008, following an ex officio partial interim review under Article 11(3) of the basic Regulation, the Council clarified the scope of the measures and excluded certain products, high lifters, stackers, scissor lifts and weighing trucks, that were found to be distinct from hand pallet trucks due to their characteristics and specific functions and end-uses, from the original anti-dumping measures (3). (3) In June 2009, by Regulation (EC) No 499/2009 (4) the Council, following an anti-circumvention investigation under Article 13 of the basic Regulation, extended the definitive anti-dumping duty applicable to all other companies imposed by Regulation (EC) No 1174/2005 to hand pallet trucks consigned from Thailand whether declared as originating in Thailand or not. (4) In October 2011, by Council Implementing Regulation (EU) No 1008/2011 (5), the Council imposed a definitive anti-dumping duty on imports of hand pallet trucks originating in the PRC following an expiry review pursuant to Article 11(2) of the basic Regulation. (5) In April 2013, Council Implementing Regulation (EU) No 372/2013 (6) amended Council Implementing Regulation (EU) No 1008/2011, following an interim review pursuant to Article 11(3) of the basic Regulation and imposed a duty rate of 70,8 % applicable to all imports into the Union of hand pallet trucks originating in the PRC. (6) In September 2014, the Commission amended Implementing Regulation (EU) No 1008/2011 by Commission Implementing Regulation (EU) No 946/2014 (7). following a new exporter review pursuant to Article 11(4) of the basic Regulation, imposing an individual duty rate of 54,1 % on imports of hand pallet trucks from Ningbo Logitrans Handling Equipment Co. (7) The measures in force are definitive anti-dumping duty on imports of hand pallet trucks and their essential parts originating in the PRC as described in recitals 5 and 6 above. 1.2. Request (8) On 4 November 2015, the Commission received a request under Articles 13(3) and 14(5) of the basic Regulation to investigate the possible circumvention of the measures in force and to make imports of the product under investigation subject to registration. (9) The request was lodged by BT Products AS, Lifter SRL and PR Industrial SRL, Union producers of hand pallet trucks. 1.3. The product concerned and the product under investigation 1.3.1. Product concerned (10) The product concerned by the possible circumvention is hand pallet trucks and their essential parts, i.e. chassis and hydraulics, originating in the PRC, currently falling within CN codes ex 8427 90 00 and ex 8431 20 00 (TARIC codes 8427900019 and 8431200019). Hand pallet trucks are trucks with wheels supporting lifting fork arms for handling pallets, designed to be manually pushed, pulled and steered, on smooth, level, hard surfaces, by a pedestrian operator using an articulated tiller. The hand pallet trucks are only designed to raise a load, by pumping the tiller, to a height sufficient for transporting and do not have any other additional functions or uses such as for example (i) to move and to lift the loads in order to place them higher or assist in storage of loads (high lifters); (ii) to stack one pallet above the other (stackers); (iii) to lift the load to a working level (scissor lifts); or (iv) to lift and to weigh the loads (weighing trucks). 1.3.2. Product under investigation (11) The product under investigation is the same as that defined in the previous recital, but presented at import with a so-called weight indication system consisting of a weighing mechanism not integrated in the chassis, currently falling within the same CN codes as the product concerned but falling within different TARIC codes (8427900030 and 8431200050) and originating in the PRC. (12) At initiation stage a margin of error of the weighing indication system was defined as equal to or exceeding 1 % of the load. However, the investigation established that the accuracy of the weighing indication system is not an essential characteristic to distinguish the product under investigation from hand pallet trucks. More specifically, as analysed in recitals 54 to 59 below the weighing mechanism of the product under investigation does not change the essential characteristics of the product under investigation, such as structure and use, in order to make it different from the product concerned. 1.4. The initiation (13) Having determined, after having informed the Member States, that sufficient prima facie evidence existed for the initiation of an investigation pursuant to Articles 13(3) and 14(5) of the basic Regulation, the Commission decided to investigate the possible circumvention of the measures in force and to make imports of the product under investigation subject to registration. (14) The investigation was initiated by Commission Implementing Regulation (EU) 2015/2346 of 15 December 2015 (8) (the initiating Regulation). 1.5. The investigation (15) The Commission officially advised the authorities of the PRC, the exporting producers in this country, the importers in the Union known to be concerned and the Union industry of the initiation of the investigation. (16) Questionnaires were sent to the exporting producers in the PRC and to the known importers in the Union. (17) Interested parties were given the opportunity to make their views known in writing and to request a hearing within the time limit set in the initiating Regulation. All parties were informed that non-cooperation might lead to the application of Article 18 of the basic Regulation and to findings being based on facts available. (18) One exporting producer in the PRC came forward and provided comments but did not submit a reply to the questionnaire intended for exporting producers. It was subsequently found non-cooperating (recital 26 below). (19) Three importers submitted a reply to the questionnaire to the Commission. (20) One supplier of weighing indication systems established in the Union made a written submission of its view on the investigation. (21) The Commission carried out the verification visits at the premises of the following companies:  Union producer: P.R. Industrial s.r.l., 53031 Casole d'Elsa, Siena, Italy,  Importer in the Union: Hyster-Yale Nederland BV, 6541 CN Nijmegen, The Netherlands. 1.6. Investigation period and reporting period (22) The investigation period covered the period from 1 January 2011 to 30 September 2015. Data were collected for the investigation period to investigate, inter alia, the alleged change in the pattern of trade. (23) More detailed data were collected for the reporting period from 1 October 2014 to 30 September 2015 in order to examine if imports were undermining the remedial effect of the anti-dumping measures in force and existence of dumping as alleged. 2. RESULTS OF THE INVESTIGATION 2.1. General consideration (24) In accordance with Article 13(1) of the basic Regulation, the assessment of possible circumvention was made by analysing successively:  whether there was a change in the pattern of trade between the PRC and the Union,  if this change stemmed from a practice, process or work for which there was insufficient due cause or economic justification other than the imposition of the anti-dumping measures in force,  if there was evidence of injury or the remedial effects of the anti-dumping measures in force were being undermined in terms of the prices and/or quantities of the product under investigation, and  whether there was evidence of dumping in relation to the normal values previously established for the product concerned. 2.2. Cooperation (25) None of the known exporting producers established in the PRC cooperated in the investigation and requested exemption from any possible extension of the measures in force by replying to the questionnaire sent. (26) However, as explained in recital 18, Noblelift submitted comments following initiation but did not reply to the questionnaire and was found non-cooperating on the basis of Article 18 of the basic Regulation. (27) Therefore, the Commission was not in a position to verify directly at the source the nature of the possible circumvention. (28) Accordingly, findings in respect of the assessment of possible circumvention as detailed in recital 24 had to be made on the basis of the facts available in accordance with Article 18 of the basic Regulation. (29) In that perspective, findings were made on the basis of information collected from cooperating importers, Eurostat statistics and the request. The comments submitted by the exporting producer that came forward were also considered, where appropriate. 2.3. Change in the pattern of trade (30) Due to the non-cooperation of the exporting producers, import volumes were established on the basis of Eurostat statistics and information provided by the three cooperating importers and the applicants. (31) Furthermore, data used for analysing the change in pattern of trade are based on imports of the complete trucks. The anti-dumping measures in force cover both hand pallet trucks and their essential parts (i.e. chassis and hydraulics). According to Eurostat, there are negligible or no imports of the so-called essential parts from the PRC to the Union. (32) Last, the TARIC code, under which the product under investigation was imported, included also imports of other types of trucks, i.e. weighing trucks, high lifters, stackers and scissor lifts that are different than the product concerned. (33) The table below shows import volumes of hand pallet trucks and other trucks, including the product under investigation, based on Eurostat during the investigation period. Table 1 Imports to EU (Pcs) 2011 2012 2013 2014 Reporting period Hand pallet trucks 573 400 575 607 236 340 113 753 96 115 Index 100 100 41 20 17 Other trucks 231 949 217 045 161 542 275 632 355 844 Index 100 94 70 119 153 Source: Eurostat (34) On this basis, imports of hand pallet trucks have dropped by more than 80 % during the investigation period. The most significant decrease occurred between 2012 and 2013 (by 60 %). This trend continued in the following years, however at a less pronounced extent. (35) The drop in 2013 occurred after the conclusion of the interim review in April 2013 referred to recital 5 above and which resulted in an increase of the anti-dumping duty on hand pallet trucks from the PRC to a single countrywide duty of 70,8 %. (36) In contrast, imports of other trucks including the product under investigation increased in 2014 and in the reporting period by more than 50 % as compared to the beginning of the investigation period. This change in the pattern of trade occurred largely in parallel to the significant decrease in imports of hand pallet trucks. (37) Although it was not possible to identify the imports of the product under investigation on the basis of Eurostat, the information collected during the investigation showed strong indications that this increase of imports of other trucks could in fact be attributed to an increase of imports of the product under investigation. (38) Firstly, the considerable decrease of imports of hand pallet trucks and the substantial increase of imports of other trucks including the product under investigation coincided with the significant increase of the anti-dumping duty in 2013. (39) Secondly, the applicants provided information that shortly after the increase of the anti-dumping duty, a number of importers submitted applications to the customs authorities in Germany and in Czech Republic for binding tariff information requesting that the product under investigation falls within the TARIC code for other trucks not subject to the anti-dumping duty. The submission of such requests immediately after the increase of the anti-dumping duties suggests that they were made merely in order to avoid the higher anti-dumping duties. (40) Thirdly, since Eurostat statistics do not separate imports of the product under investigation, the analysis on the change in the pattern of trade was also based on the information provided by the three cooperating importers. (41) The three cooperating importers represented between 2 % and 7 % of the imports of the product under investigation and other trucks compared to the total other trucks recorded in Eurostat and between 1 % and 6 % of the total imports of hand pallet trucks and other trucks during the reporting period. (42) Imports of these importers developed as follows during the investigation period: Table 2 Imports of cooperating importers from the PRC (index) 2011 2012 2013 2014 Reporting period Product concerned 100 111 31 2 4 Product under investigation 100 350 2 800 97 133 100 500 Other trucks 100 82 71 93 103 Source: importers' questionnaire reply (43) The information provided by the cooperating importers confirmed that importers increased the purchases of the product under investigation from the PRC during the investigation period, while imports of hand pallet trucks decreased in parallel. While imports of the product under investigation were already taking place in 2011 and 2012 following the extension of the measures based on the findings of the expiry review referred to in recital 4 above they increased more significantly in 2013, after the increase of the anti-dumping duty rate. The most considerable increase occurred in 2014 were imports reached levels going far beyond the level in 2011 and increased even further in the reporting period. In parallel, imports of hand pallet trucks nearly disappeared in 2014 and in the investigation period. This same trend could be observed in Eurostat where the most significant increase in imports of other trucks occurred also in 2014. (44) In contrast, import volumes of other trucks excluding the product under investigation barely changed (by 3 % during the investigation period) and their overall level in units remained very low in comparison to imports of the product under investigation (recital 33 above). (45) Fourth, as established under recitals 52 to 59 below, the product under investigation has the same basic characteristics and end-uses as hand pallet trucks and are interchangeable, while all other trucks are used for different purposes and are not interchangeable with hand pallet trucks. (46) On this basis, it was concluded that the increase of imports of other trucks as observed in Eurostat was due to the increase of imports of the product under investigation. In that perspective, the increase in units of product under investigation imported were estimated on the basis of the imports data to have increased by around 110 000 units between 2013 and 2014, namely an increase of around 70 %, further increasing between 2014 and the reporting period by more than 80 000 units, namely by around 30 %. In the previous years of the investigation period the import trend was even decreasing. (47) Therefore, in the absence of any cooperation from the Chinese exporting producers, it was concluded that a change in pattern of trade within the meaning of Article 13(1) of the basic Regulation took place. 2.4. The nature of the circumvention practice (48) The applicants alleged that the circumvention practice consists of the importation of slightly modified products by simply incorporating a weight indication system not integrated in the chassis having a margin of error equal to or exceeding 1 % of the load. These products are wrongly declared as weighing trucks at importation. (49) The applicants argued that the product under investigation is different from weighing trucks, as the weighing mechanism of the product under investigation is much less sophisticated than the weighing mechanism of weighing trucks and does not give accurate results. They further argued that the structure of both products is significantly different. 2.4.1. Weighing trucks (50) In line with the clarification of the scope of the measures which excluded certain products amongst which the weighing trucks referred to in recital 2 above, the investigation revealed that weighing trucks have a weighing scale incorporated in the chassis, that is to say in the forks. Thus, the weighing device of a weighing truck consists of high precision load sensors (or cells) which are placed in the forks. The forks are therefore made of two parts. The sensors are mounted and positioned in the lower part. The upper part is lying on the sensors. This mechanism allows for an accurate and precise measurement of the weight put on the forks. (51) The equipment is fragile and requires periodical calibration. In contrast to the product concerned and the product under investigation, the system is not designed for intensive lifting and moving loads because the weighing scale device would be damaged. In addition, unlike the product concerned and the product under investigation, the use of weighing trucks requires specific training. 2.4.2. Product under investigation (52) The investigation established that the product under investigation has essentially the same structure and use as hand pallet trucks which are trucks with wheels supporting lifting fork arms for handling pallets, designed to be manually pushed, pulled and steered, on smooth, level, hard surfaces, by a pedestrian operator using an articulated tiller. These trucks are designed to raise a load, by pumping the tiller, to a height sufficient for transporting. (53) The product under investigation is additionally equipped with a weighing device (either mechanical or electronic). However, this device is not incorporated in the chassis and the forks consist of only one part exactly as the product concerned. Instead, the weighing device is mounted directly on the hand pallet truck structure and can be subsequently removed without changing the structure and the use of the hand pallet trucks. Without the weighing device the product under investigation is not distinguishable from hand pallet trucks and is used for the exact same purposes as a hand pallet trucks. (54) On the other hand, the weighing device of the product under investigation provides only an approximate indication of the weight with a substantial margin of error in some cases. The investigation revealed that contrary to what was alleged at initiation stage, the accuracy of the weighing device does not constitute an essential characteristic of the product under investigation in comparison with the product concerned. Even with an accurate weighing indication system the product under investigation shares the same characteristics as a hand pallet trucks, that is to say the structure and the use. (55) This is in contrast to the main characteristics of weighing trucks which, as explained above, have sophisticated and costly weighing devices integrated in the chassis (namely the forks) which also requires a different fork structure. The weighing devices of the weighing trucks are not removable and provide accurate and exact values. Technology and production processes of weighing trucks are fundamentally different from those of the product under investigation. (56) During the investigation two different weighing devices were identified, mechanical and electronic. The electronic weighing device appears to be more accurate in the indication of the weight than the mechanical weighing device. (57) The exporting producer that submitted comments following initiation argued that the hand pallet trucks exported by it was fitted with a patented electronic weighing mechanism integrated in the chassis. The weighing mechanism had an allegedly good weigh accuracy and met the requirements of the customers. Secondly, this exporting producer argued that the definition of the weight accuracy at initiation stage, namely a margin of error equal or exceeding 1 % of the load, is not appropriate as it merely refers to load while weight accuracy can only be achieved by loads of at least 100 kg. (58) On this basis the exporting producer argued that the definition of the product under investigation should be amended by only referring to mechanical weighing mechanisms and to remove the 1 % threshold from the definition. (59) However, in contrast to what was claimed, the weighing mechanism was merely mounted on the hand pallet truck structure and thus not integrated in the chassis, namely the forks. The weighing mechanism could be marketed separately. While the device gave indeed a more precise indication of the weight than mechanical weighing devices, it remains that the structure of the trucks exported by this company is the same than the one of the hand pallet trucks. Therefore, it was considered that this device does not change the main characteristics of the hand pallet trucks and falls within the definition of the product under investigation. 2.4.3. Conclusion on the existence of circumvention practice (60) The investigation established that the product under investigation is clearly distinguishable from weighing trucks as it does not have the same basic characteristics or end-uses. They are not interchangeable. (61) In contrast, the product under investigation has the same basic characteristics and end-uses as hand pallet trucks. The weighing device attached to it does not alter its characteristics and is removable in some cases. Both products are essentially used for the same purpose, namely lifting loads for transportation and the function of indicating weight was not found to be an essential characteristic. (62) It can therefore be concluded that the circumvention practice consists of the imports of the product under investigation. 2.5. Insufficient due cause or economic justification (63) As mentioned above in recitals 34 to 46, the practice significantly increased after the imposition of the higher duty rate in 2013. Since the product under investigation and hand pallet trucks are considered interchangeable, this practice has no other apparent economic justification than the circumvention of the anti-dumping duty. (64) The applicants provided indications that the sole intent of the imports of the product under investigation was to avoid the duties. These indications referred to the fact that one exporter offered the product under investigation in a brochure as ADD free or another exporting producer recommended removing the weighing device after importation. (65) The exporting producer that requested to change the definition of the product under investigation as explained in recital 58 also argued that the product type exported by it was developed and exported prior to the increase of the anti-dumping duty and it had no incentive to circumvent the duty. The exporting producer also claimed that exports of the product type exported by it only represents a small part of total exports the product under investigation but did not support these claims by any evidence, as it did not provide any reply to the questionnaire and therefore it was not possible to establish and verify export quantities and dates for these exports. (66) On the basis of the information available from the cooperating importers, it can indeed be seen that imports of the product under investigation started before 2013. However, a significant increase only occurred after the increase of the anti-dumping duty in 2013. Therefore, it can be considered that the change in the pattern of trade only occurred after 2013. For this change in the pattern of trade there has not been any apparent economic justification other than the imposition of the duty. (67) One importer of hand pallet trucks and the product under investigation and one supplier of weight indicating systems used in the product under investigation claimed that there is a market for trucks equipped with this type of weight indication system of lower accuracy as for certain specific applications (e.g. checking the load of waste materials, preventing overloading of freight trucks, whole sellers in certain sectors of activities) and mere estimation of the total load would be sufficient. (68) However, the fact that imports of the product under investigation only started after the increase of the anti-dumping duty and that, at the same time, imports of hand pallet trucks considerably decreased and almost disappeared in the reporting period, shows that the imports of product under investigation do not serve a new market, but in fact largely replaced imports of hand pallet trucks. The coincidence in time with the increase of the anti-dumping duty shows that the purpose of the increased imports of the product under investigation was in fact the avoidance of the anti-dumping duty. This argument had therefore to be rejected. 2.6. Undermining the remedial effect of the duty in terms of the price and/or the quantities of the like product (69) As explained in recital 46, the imports of the product under investigation were estimated to have increased by around 110 000 units between 2013 and 2014, i.e. an increase of around 70 %; they further increased between 2014 and the reporting period by more than 80 000 units, i.e. by around 30 %. These increases were considered significant. They represented in total around 42 % of the total trucks imported during the reporting period. In addition, other trucks represented in 2011, around 30 % of the total trucks imported from the PRC while this ratio increased to around 79 % during the reporting period. (70) In order to determine whether the remedial effects of the duty were undermined in terms of prices, in accordance with Article 13(1) of the basic Regulation it was established whether import prices of the product under investigation were underselling the Union industry non-injurious price as established in previous investigations. In the framework of the last expiry review concluded in 2011 referred to in recital 4 above the non-injurious price was recalculated as compared to the original investigation. This target price was used in the comparison with the weighted average export price from the PRC during the reporting period, the latter determined on the basis of the information submitted by the cooperating importers. This comparison showed significant underselling during the reporting period. (71) Given the above, and considering the significant import volumes of the product under investigation estimated during the reporting period, it was concluded that the remedial effects of the measures in force are being undermined both in terms of quantities and prices. 2.7. Evidence of dumping in relation to the normal value previously established (72) The normal value of the product concerned has been last established in the interim review concluded in 2013 referred to in recital 5 above. (73) In order to establish whether dumping existed during the reporting period, the average import prices of the product under investigation from the cooperating importers were compared to the normal value of the product concerned established in the interim review. (74) Import prices were adjusted to ex-works level based on information received from the cooperating importers. The import prices were also adjusted for differences in the physical characteristics, that is to say the weighing device incorporated in the hand pallet trucks. (75) The comparison showed significant dumping. It clearly demonstrates the existence of dumping when comparing the current prices of imports from the PRC of the product under investigation with the normal value previously established as required under Article 13(1) of the basic Regulation. 3. MEASURES (76) In view of the findings above, it was concluded that the definitive anti-dumping duty imposed on hand pallet trucks originating in the PRC are circumvented by imports of slightly modified hand pallet trucks incorporating a weight indication system not integrated in the chassis (the forks) originating in the PRC. (77) In accordance with Article 13(1) of the basic Regulation, the anti-dumping measures in force on imports of hand pallet trucks originating in the PRC should therefore be extended to imports of hand pallet trucks equipped with weight indication system consisting of a weighing mechanism not integrated in the chassis, originating in the PRC. (78) Under Articles 13(3) and 14(5) of the basic Regulation, which provide that any extended measures should apply to imports which entered the Union under registration imposed by initiating Regulation, the anti-dumping duty should be collected on those imports into the Union of hand pallet trucks equipped with weight indication system consisting of a weighing mechanism not integrated in the chassis originating in the PRC. 4. REQUESTS FOR EXEMPTION (79) It the absence of requests by Chinese exporting producers, no exemption was granted. 5. DISCLOSURE (80) All interested parties were informed of the essential facts and considerations leading to the above conclusions and were invited to comment. No comments were submitted. (81) The measures provided for in this Regulation are in accordance with the opinion of the Committee established by Article 15(1) of the basic Regulation, HAS ADOPTED THIS REGULATION: Article 1 1. The definitive anti-dumping duty imposed by Implementing Regulation (EU) No 372/2013 on imports of hand pallet trucks and their essential parts, i.e. chassis and hydraulics, currently falling within CN codes ex 8427 90 00 (TARIC codes 8427900011 and 8427900019) and ex 8431 20 00 (TARIC codes 8431200011 and 8431200019), originating in the People's Republic of China is extended to the same product but presented at import with a so-called weight indication system consisting of a weighing mechanism not integrated in the chassis, currently falling within TARIC codes 8427900030 and 8431200050. 2. The duty extended by paragraph 1 of this Article shall be collected on imports into the Union of hand pallet trucks and their essential parts, i.e. chassis and hydraulics, registered in accordance with Article 2 of Implementing Regulation (EU) 2015/2346 and Articles 13(3) and 14(5) of Regulation (EU) 2016/1036. 3. Unless otherwise specified, the provisions in force concerning customs duties shall apply. Article 2 1. Requests for exemption from the duty extended by Article 1 shall be made in writing in one of the official languages of the European Union and must be signed by a person authorised to represent the entity requesting the exemption. The request must be sent to the following address: European Commission Directorate-General for Trade Directorate H Office: CHAR 04/039 1049 Bruxelles/Brussel BELGIQUE/BELGIÃ  2. In accordance with Article 13(4) of Regulation (EU) 2016/1036 the Commission, may authorise, by decision, the exemption of imports from companies which do not circumvent the anti-dumping measures imposed by Council Implementing Regulation (EU) No 372/2013 from the duty extended by Article 1 of this Regulation. Article 3 Customs authorities are directed to discontinue the registration of imports established in accordance with Article 2 of Regulation (EU) 2015/2346. Article 4 This Regulation shall enter into force on the day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 8 August 2016. For the Commission The President Jean-Claude JUNCKER (1) Regulation (EU) 2016/1036 of the European Parliament and of the Council of 8 June 2016 on protection against dumped imports from countries not members of the European Union (OJ L 176, 30.6.2016, p. 21.) (2) Council Regulation (EC) No 1174/2005 of 18 July 2005 imposing a definitive anti-dumping duty and collecting definitely the provisional duty imposed on imports of hand pallet trucks and their essential parts originating in the People's Republic of China (OJ L 189, 21.7.2005, p. 1.) (3) Council Regulation (EC) No 684/2008 of 17 July 2008 clarifying the scope of the anti-dumping measures imposed by Regulation (EC) No 1174/2005 on imports of hand pallet trucks and their essential parts originating in the People's Republic of China (OJ L 192, 19.7.2008, p. 1.) (4) Council Regulation (EC) No 499/2009 of 11 June 2009 extending the definitive anti-dumping duty imposed by Regulation (EC) No 1174/2005 on imports of hand pallet trucks and their essential parts originating in the People's Republic of China to imports of the same product consigned from Thailand, whether declared as originating in Thailand or not (OJ L 151, 16.6.2009, p. 1.) (5) Council Implementing Regulation (EU) No 1008/2011 of 10 October 2011 imposing a definitive anti-dumping duty on imports of hand pallet trucks and their essential parts originating in the People's Republic of China as extended to imports of hand pallet trucks and their essential parts consigned from Thailand, whether declared as originating in Thailand or not, following an expiry review pursuant to Article 11(2) of Regulation (EC) No 1225/2009 (OJ L 268, 13.10.2011, p. 1). (6) Council Implementing Regulation (EU) No 372/2013 of 22 April 2013 amending Implementing Regulation (EU) No 1008/2011 imposing a definitive anti-dumping duty on imports of hand pallet trucks and their essential parts originating in the People's Republic of China following a partial interim review pursuant to Article 11(3) of Regulation (EC) No 1225/2009 (OJ L 112, 24.4.2013, p. 1). (7) Commission Implementing Regulation (EU) No 946/2014 of 4 September 2014 amending Council Implementing Regulation (EU) No 1008/2011 imposing a definitive anti- dumping duty on imports of hand pallet trucks and their essential parts originating in the People's Republic of China following a new exporter review pursuant to Article 11(4) of Council Regulation (EC) No 1225/2009 (OJ L 265, 5.9.2014, p. 7). (8) Commission Implementing Regulation (EU) 2015/2346 of 15 December 2015 initiating an investigation concerning the possible circumvention of anti-dumping measures imposed by Council Implementing Regulation (EU) No 1008/2011, as amended by Council Implementing Regulation (EU) No 372/2013, on imports of hand pallet trucks and their essential parts originating in the People's Republic of China by imports of slightly modified hand pallet trucks originating in the People's Republic of China, and making such imports subject to registration (OJ L 330, 16.12.2015, p. 43.)